767 N.W.2d 448 (2009)
Miranda MOCK, by her Next Friend Jodie MOCK, and Jodie Mock, Individually, Plaintiffs-Appellants,
v.
HACKLEY HOSPITAL, Defendant/Cross-Plaintiff/Third-Party Plaintiff-Appellee, and
Harborwood Family Medicine, Defendant, and
David Vanwinkle, M.D., Defendant/Cross-Defendant/Third-Party Defendant-Appellee.
Docket No. 138328. COA No. 280269.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the application for leave to appeal the November 20, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we *449 are not persuaded that the questions presented should be reviewed by this Court.